DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim(s) 10, 12-15, 31-33 is/are pending in this instant application. Claim(s) 10, 12-15, 21, 23-26, 28, 30-32 is/are amended. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with George B Yee on 6/7/2021.
The application has been amended as follows: 
[Attorney’s Note - This listing of amended claims will replace all prior versions and listings of claims in the application0
1-9.	(Canceled)
10.	(Currently amended)  An apparatus comprising:
one or more processors and,

receive first data, the first data comprising information related to a region to be imaged and information related to a field of vision of a camera device positioned on an aerial platform above the region;
receive second data from the camera device, the second data including a plurality of images taken by the camera device;
extract a plurality of features from the plurality of images;
reject selected features of the plurality of features that do not match across the plurality of images;
determine a homography that maps features in each image of the plurality of images to features in another image of the plurality of images; and,
apply the homography to a current image of the plurality of images and align the current image to a previous image of the plurality of images taken previously to the current image[[.]],
wherein the aerial platform includes a steering device and the code, when executed, further causes the one or more processors to control the apparatus to:
determine, based at least on the first data, a path within the region and provide information on the path to a mobile entity;
receive the second data from the camera device during a time period as the mobile entity moves the aerial platform along the path using the steering device,
wherein the path comprises a first path and the code, when executed, further causes the one or more processors to control the apparatus to:
receive third data from the position sensor of the camera device as the mobile entity moves the aerial platform along the first path using the steering device;
determine, based at least on the third data, at least one unimaged area of the region that remains unimaged in the movement along the first path; and,
determine, based at least on the at least one unimaged area and the first data, a second path within the region and provide information on the second path to the mobile entity.
11.	(Canceled)
12.	(Currently amended)  The apparatus of claim [[11]] 10, wherein the plurality of images comprises a series of images taken at discrete times over the time period and the second data further includes position data of the camera device at the time of capture of each of the series of images.
13.	(Currently amended)  The apparatus of claim [[11]] 10, wherein the plurality of images comprises a video taken over the time period and the second data further includes position data of the camera device at the time of capture of each frame of the video.
14.	(Currently amended)  The apparatus of claim [[11]] 10, wherein the apparatus further comprises a mobile device including a user interface in communication with the one or more processors, and the code, when executed, further causes the one or more processors to control the apparatus to display the current and previous images aligned at the user interface.
15.	(Currently amended)  The apparatus of claim [[11]] 10, further comprising a balloon, wherein the balloon provides the aerial platform on which the camera device is mounted, and the steering device comprises a tether.
16-20.	(Canceled)
.	(Currently amended)  A method comprising:
receiving first data, the first data comprising information related to a region to be imaged and information related to a field of vision of a camera device positioned on an aerial platform above the region;
receiving second data from the camera device, the second data including a plurality of images taken by the camera device;
extracting a plurality of features from the plurality of images;

determining a homography that maps features in each image of the plurality of images to features in another image of the plurality of images; [[and]]
applying the homography to a current image of the plurality of images and align the current image to a previous image of the plurality of images taken previously to the current image[[.]];
determining, based at least on the first data, a path within the region and providing information on the path to a mobile entity; 
receiving the second data from the camera device during a time period as the mobile entity moves the aerial platform along the path using a steering device;
receiving third data from the position sensor of the camera device as the mobile entity moves the aerial platform along the path using the steering device;
determining, based at least on the third data, at least one unimaged area of the region that remains unimaged in the movement along the path; and
determining, based at least on the at least one unimaged area and the first data, an additional path within the region and providing information on the additional path to the mobile entity.
.	(Canceled)
23.	(Currently amended)  The method of claim [[22]] 21, wherein the plurality of images comprises a series of images taken at discrete times over the time period and the second data further includes position data of the camera device at the time of capture of each of the series of images.
24.	(Currently amended)  The method of claim [[22]] 21, wherein the plurality of images comprises a video taken over the time period and the second data further includes position data of the camera device at the time of capture of each frame of the video.
25.	(Currently amended)  The method of claim [[22]] 21, further comprising displaying the current and previous images aligned on a user interface of a mobile device.
 21, wherein the aerial platform comprises a balloon to which the camera device is attached, and the steering device comprises a tether connected to the balloon.
27.	(Canceled)
.	(Currently amended)  A non-transitory computer-readable storage medium having stored thereon computer executable instructions, which when executed by a computer device, cause the computer device to:
receive first data, the first data comprising information related to a region to be imaged and information related to a field of vision of a camera device positioned on an aerial platform above the region;
receive second data from the camera device, the second data including a plurality of images taken by the camera device;
extract a plurality of features from the plurality of images;
reject selected features of the plurality of features that do not match across the plurality of images;
determine a homography that maps features in each image of the plurality of images to features in another image of the plurality of images; [[and]]
apply the homography to a current image of the plurality of images and align the current image to a previous image of the plurality of images taken previously to the current image[[.]] ;
determine, based at least on the first data, a path within the region and provide information on the path to a mobile entity; 
receive the second data from the camera device during a time period as the mobile entity moves the aerial platform along the path using the steering device;
receive third data from the position sensor of the camera device as the mobile entity moves the aerial platform along the path using the steering device;
determine, based at least on the third data, at least one unimaged area of the region that remains unimaged in the movement along the path; and

.	(Canceled)
30.	(Currently amended)  The non-transitory computer-readable storage medium of claim [[29]] 28, wherein the plurality of images comprises a series of images taken over the time period and the second data further includes position data of the camera device at the time of capture of each of the series of images.
31.	(Currently amended)  The non-transitory computer-readable storage medium of claim [[29]] 28, wherein the computer executable instructions, which when executed by the computer device, further cause the computer device to display the current and previous images aligned on a user interface of a mobile device.
32.	(Currently amended)  The non-transitory computer-readable storage medium of claim [[29]] 28, wherein the aerial platform comprises a balloon to which the camera device is attached, and the steering device comprises a tether connected to the balloon.
33.	(Canceled)

Allowable Subject Matter
Claims 10, 12-15, 21, 23-26, 28, 30-32 (renumbered as 1-14) are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant adds allowable indicated claims’ (claims 16, 27, 33) subject matter to respective base claims (claims 10, 21, 28), making them allowable. For details please also refer to the Office Action of 4/1/2021, and applicant’s response of 5/4/2021.


.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHBAZ NAZRUL whose telephone number is (571)270-1467.  The examiner can normally be reached on M-Th: 9.30 am-3 pm, 6.30 pm-9 pm, F: 9.30 am-1.30 pm, 4 pm-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHAHBAZ NAZRUL/Primary Examiner, Art Unit 2697